Undercofler, Presiding Justice.
Charlie Scott, Jr., was convicted of the murder of Robert Lee Hunter and sentenced to life imprisonment. The evidence shows that after the appellant was advised of his constitutional rights by the investigating officer, he told the officer that the victim and his girl friend, a boarder in the home of the appellant, were arguing; that he told them that they could not fight in his home; that the victim threatened him; that the controversy occurred in his home near the kitchen and bedroom of the boarder where the body was subsequently found; that the victim went into the boarder’s bedroom; that he knew that the victim carried a pistol and believed he had gone into the *741bedroom to obtain it; that he went into his room and obtained his pistol and returned to the scene of the controversy; that he saw the victim coming from the bedroom and stated that he reached "into his shirt”; that he believed he was getting his gun to shoot him; and that he shot him and called the police.
Submitted June 20, 1975
Decided July 2, 1975.
William T. Brooks, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, Arthur K. Bolton, Attorney General, Kirby G. Atkinson, for appellee.
The prosecuting officer asked him how the victim could get a gun from a "T-shirt” and the appellant did not respond. There was no weapon of the victim found by the investigating officers. The murder weapon was obtained from the appellant and he admitted that he had shot the victim five times. A medical officer testified that the wounds were consistent with the victim having been shot once in the chest, putting his right hand over the wound, and then being shot four more times with two shots passing through the hand into the chest cavity. The victim had a mouthspray cap in his hand.
The trial judge charged the jury on the law of murder, voluntary manslaughter and justification.
The evidence was sufficient to support the conviction and the trial court properly overruled the motion for a new trial.

Judgment affirmed.


All the Justices concur.